Title: To George Washington from James McHenry, 3 August 1796
From: McHenry, James
To: Washington, George


        Private.
       
        
          Sir.
          War office 3 August 1796.
        
        It strikes me, as among the first measures arising out of the proceedings of the Creek commissioners, that of a letter to the Governor of Georgia, somewhat in the stile of the inclosed. It would prove a considerable saving to the U.S. could the defence of the frontiers be carried on by regular troops without the aid of militia. It would give more consistency to military operations there, and more certainty to their effects. It would besides lessen that thirst for Indian land & plunder which is kept up by militia incursions into their country.
        I have thought also, that it might be proper to take off the edge from Mr Jacksons representations, by a letter that would hold up the prospect of obtaining through the means which he censures, the object which his party has seemingly at heart: whilst, in another point of view, it is right, that militia which were expresly called into service on the ground that the frontiers were in danger should be dismissed when that danger is over.
        If you should approve of the draught with such amendments as may occur, you will be pleased, as I have no copy of it, to return it by next mail. With the greatest and most sincere respect and attachment, I have the honour to be Sir your most ob. st
        
          James McHenry
        
       